[pdugelseveranceagreement001.jpg]
March 11, 2020 Dr. Pravin Dugel c/o IVERIC bio, Inc. One Penn Plaza, Suite 3520
New York, NY 10119 Dear Pravin The board of directors (the “Board”) of IVERIC
bio, Inc. (the “Company”) has provided for the following severance benefits to
be provided to you in the event of your termination of employment with the
Company, on the terms and conditions set forth herein. 1. Severance. (a) Subject
to Section 1(b), if your employment is terminated (1) at any time by the Company
without Cause or by you for Good Reason (as such terms are herein defined) or
(2) within one year following a Change in Control Event (as defined in the
Company’s 2013 Stock Incentive Plan), by the Company, or its successor, without
Cause or by you for Good Reason, the Company or its successor will (i) pay you
in a lump sum on the Payment Date (as herein defined) (A) an amount equal to
twelve (12) months of your then-current base salary, less standard
employment-related withholdings and deductions and (B) an amount equal to a
pro-rated portion of your then-current target bonus for the year in which your
employment terminates, provided, however, that if your employment is terminated
under the circumstances described in (2) of this Section 1(a), the Company or
its successor will instead pay you an amount equal to your then- current target
bonus for the year in which your employment terminates, in either case, without
regard to whether the performance goals with respect to such target bonus have
been established or met and less standard employment-related withholdings and
deductions, and (ii) provided you elect to continue your and your eligible
dependents’ participation in the Company’s medical and dental benefit plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), reimburse you for the monthly premium to continue such coverage for
the lesser of the twelve (12) full calendar months immediately following the
month in which the termination of your employment occurs and the end of the
calendar month in which you become eligible to receive group health plan
coverage under another employee benefit plan. Notwithstanding the foregoing, if
the reimbursement of monthly premiums would otherwise violate the
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Patient Protection and Affordable Care Act of 2010, together with the Health
Care and Education Reconciliation Act of 2010 (collectively, the “Healthcare
Reform Act”) or Section 105(h) of the Internal Revenue Code of 1986, as amended
(the “Code”), these payments shall be treated as taxable payments to you and you
shall be subject to imputed income tax treatment to the extent necessary to
eliminate any discriminatory treatment or taxation under the Act or Section
105(h). IVERIC bio 1 Penn Plaza Suite 3520 New York, NY 10119 • 212-845-8200 •
www.ivericbio.com



--------------------------------------------------------------------------------



 
[pdugelseveranceagreement002.jpg]
(b) Notwithstanding the foregoing, (i) the Company shall not be obligated to pay
you the severance payments provided for herein unless you have timely executed
(and not revoked) a separation agreement in a form to be provided by the
Company. Such separation agreement must be executed and become binding and
enforceable within sixty (60) calendar days after the effective date of your
termination of employment (such 60th day, the “Payment Date”); provided however,
that if the 60th day following the date of termination occurs in the next
calendar year following the date of termination, then the Payment Date shall be
no earlier than January 1 of such following calendar year and (ii) the severance
payments provided for herein shall be reduced by any payments to which you may
be entitled as a result of any applicable laws regarding plant closings or mass
layoffs which require notice prior to termination or pay or benefits following
termination, such that the amount of the payments made to you pursuant to such
laws (whether such payments are made to you during any notice period prior to
termination (regardless of whether the Company requires you to work during such
notice period) or any period following termination), will reduce the severance
payments otherwise due to you under Section 1(a). (c) For purposes hereof,
“Cause” shall mean that: (i) you failed to attempt in good faith, refused or
willfully neglected to perform and discharge your material duties and
responsibilities; (ii) you have been convicted of, or pled nolo contendere to, a
felony or other crime involving fraud or moral turpitude; (iii) you breached
your fiduciary duty of loyalty to the Company, or acted fraudulently or with
material dishonesty in discharging your duties to the Company; (iv) you
undertook an intentional act or omission of misconduct that materially harmed or
was reasonably likely to materially harm the business, interests, or reputation
of the Company; (v) you materially breached any material provision of this
letter or any other agreement with the Company; or (vi) you materially breached
any material provision of any Company code of conduct or ethics policy.
Notwithstanding the foregoing, “Cause” shall not be deemed to have occurred
unless: (A) the Company provides you with written notice that it intends to
terminate your employment hereunder for one of the grounds set forth in
subsections (i), (v) or (vi) within sixty (60) days of such reason(s) occurring,
(B) if such ground is capable of being cured, you have failed to cure such
ground within a period of thirty (30) days from the date of such written notice,
and (C) the Company terminates your employment within six (6) months from the
date that Cause first occurs. (d) For purposes hereof, “Good Reason” shall mean,
without your written consent: (i) any change in your position or reporting
relationship with the Company that diminishes in any material respect your
authority, duties or responsibilities; (ii) any material reduction in your base
compensation; (iii) a material change in the primary geographic location at
which services are to be performed by you (unless the new location is closer to
your primary residence than the prior location); or (iv) a material breach of
any provision hereof by the Company or any successor or assign. Notwithstanding
the foregoing, “Good Reason” shall not be deemed to have occurred unless: (A)
you provide the Company with written notice that you intend to terminate your
employment hereunder for one of the grounds set forth in subsections (i), (ii),
(iii) or (iv) of the immediately preceding sentence within sixty (60) days of
such reason(s) occurring, (B) if such ground is capable of being cured, the
Company has failed to cure such ground within a period of thirty (30) days from
the date of such written notice, and (C) you terminate your employment within
six (6) months from the date that Good Reason first occurs. For purposes of
clarification, IVERIC bio 1 Penn Plaza Suite 3520 New York, NY 10119 •
212-845-8200 • www.ivericbio.com



--------------------------------------------------------------------------------



 
[pdugelseveranceagreement003.jpg]
the above-listed conditions shall apply separately to each occurrence of Good
Reason and failure to adhere to such conditions in the event of Good Reason
shall not disqualify you from asserting Good Reason for any subsequent
occurrence of Good Reason. 2. Equity Acceleration. If your employment with the
Company, or its successor, is terminated by the Company or such successor
without Cause or by you for Good Reason within the one (1) year period following
a Change in Control Event, then the then-unvested portion of any equity awards
held by you that vest solely based on the passage of time shall immediately vest
in full and become exercisable or free from forfeiture or repurchase, as
applicable, as of the date of such termination. 3. Modified Cutback. (a)
Notwithstanding any other provision of this letter agreement, the letter
agreement evidencing your offer of employment with us, or any other agreements
between you and us, except as set forth in Section 3(b) hereof, in the event
that the Company undergoes a “Change in Ownership or Control” (as defined
below), the Company shall not be obligated to provide you a portion of any
“Contingent Compensation Payments” (as defined below) that you would otherwise
be entitled to receive to the extent necessary to eliminate any “excess
parachute payments” (as defined in Section 280G(b)(l) of the Code) for you. For
purposes of this Section 3(a), the Contingent Compensation Payments so
eliminated shall be referred to as the “Eliminated Payments” and the aggregate
amount (determined in accordance with Treasury Regulation Section 1.280G-1,
Q/A-30 or any successor provision) of the Contingent Compensation Payments so
eliminated shall be referred to as the “Eliminated Amount.” (b) Notwithstanding
the provisions of Section 3(a), no such reduction in Contingent Compensation
Payments shall be made if (1) the Eliminated Amount (computed without regard to
this sentence) exceeds (2) 100% of the aggregate present value (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any
successor provisions) of the amount of any additional taxes that would be
incurred by you if the Eliminated Payments (determined without regard to this
sentence) were paid to you (including, state and federal income taxes on the
Eliminated Payments, the excise tax imposed by Section 4999 of the Code payable
with respect to all of the Contingent Compensation Payments in excess of your
“base amount” (as defined in Section 280G(b)(3) of the Code), and any
withholding taxes). The override of such reduction in Contingent Compensation
Payments pursuant to this Section 3(b) shall be referred to as a “Section 3(b)
Override.” For purpose of this paragraph, if any federal or state income taxes
would be attributable to the receipt of any Eliminated Payment, the amount of
such taxes shall be computed by multiplying the amount of the Eliminated Payment
by the maximum combined federal and state income tax rate provided by law. (c)
For purposes of this Section 3 the following terms shall have the following
respective meanings: (i) “Change in Ownership or Control” shall mean a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code. IVERIC bio 1 Penn Plaza Suite 3520 New York, NY
10119 • 212-845-8200 • www.ivericbio.com



--------------------------------------------------------------------------------



 
[pdugelseveranceagreement004.jpg]
(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company. (d) Any
payments or other benefits otherwise due to you following a Change in Ownership
or Control that could reasonably be characterized (as determined by the Company)
as Contingent Compensation Payments (the “Potential Payments”) shall not be made
until the dates provided for in this Section 3(d). Within 30 days after each
date on which you first become entitled to receive (whether or not then due) a
Contingent Compensation Payment relating to such Change in Ownership or Control,
the Company shall determine and notify you (with reasonable detail regarding the
basis for its determinations) (1) which Potential Payments constitute Contingent
Compensation Payments, (2) the Eliminated Amount and (3) whether the Section
3(b) Override is applicable. Within 30 days after delivery of such notice to
you, you shall deliver a response to the Company (the “Executive Response”)
stating either (A) that you agree with the Company’s determination pursuant to
the preceding sentence or (B) that you disagree with such determination, in
which case you shall set forth (x) which Potential Payments should be
characterized as Contingent Compensation Payments, (y) the Eliminated Amount,
and (z) whether the Section 3(b) Override is applicable. In the event that you
fail to deliver an Executive Response on or before the required date, the
Company’s initial determination shall be final. If you state in the Executive
Response that you agree with the Company’s determination, the Company shall make
the Potential Payments to you within three business days following delivery to
the Company of the Executive Response (except for any Potential Payments which
are not due to be made until after such date, which Potential Payments shall be
made on the date on which they are due). If you state in the Executive Response
that you disagree with the Company’s determination, then, for a period of 60
days following delivery of the Executive Response, you and the Company shall use
good faith efforts to resolve such dispute. If such dispute is not resolved
within such 60-day period, such dispute shall be settled exclusively by
arbitration in New York, New York, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Executive Response,
make to you those Potential Payments as to which there is no dispute between the
Company and you regarding whether they should be made (except for any such
Potential Payments which are not due to be made until after such date, which
Potential Payments shall be made on the date on which they are due). The balance
of the Potential Payments shall be made within three business days following the
resolution of such dispute. (e) The Contingent Compensation Payments to be
treated as Eliminated Payments shall be determined by the Company by determining
the “Contingent Compensation Payment Ratio” (as defined below) for each
Contingent Compensation Payment and then reducing the Contingent Compensation
Payments in order beginning with the Contingent Compensation Payment with the
highest Contingent Compensation Payment Ratio. For Contingent Compensation
Payments with the same Contingent Compensation Payment Ratio, such Contingent
Compensation Payment shall be reduced based on the time of payment of such
IVERIC bio 1 Penn Plaza Suite 3520 New York, NY 10119 • 212-845-8200 •
www.ivericbio.com



--------------------------------------------------------------------------------



 
[pdugelseveranceagreement005.jpg]
Contingent Compensation Payments with amounts having later payment dates being
reduced first. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio and the same time of payment, such Contingent
Compensation Payments shall be reduced on a pro rata basis (but not below zero)
prior to reducing Contingent Compensation Payment with a lower Contingent
Compensation Payment Ratio. The term “Contingent Compensation Payment Ratio”
shall mean a fraction the numerator of which is the value of the applicable
Contingent Compensation Payment that must be taken into account by you for
purposes of Section 4999(a) of the Code, and the denominator of which is the
actual amount to be received by you in respect of the applicable Contingent
Compensation Payment. For example, in the case of an equity grant that is
treated as contingent on the Change in Ownership or Control because the time at
which the payment is made or the payment vests is accelerated, the denominator
shall be determined by reference to the fair market value of the equity at the
acceleration date, and not in accordance with the methodology for determining
the value of accelerated payments set forth in Treasury Regulation Section
1.280G-1Q/A-24(b) or (c)). (f) The provisions of this Section 3 are intended to
apply to any and all payments or benefits available to you under this letter
agreement or any other agreement or plan of the Company under which you receive
Contingent Compensation Payments. 4. Miscellaneous. (a) Code Section 409A. The
intent of the parties is that payments and benefits under this letter comply
with, or be exempt from, Internal Revenue Code Section 409A and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”).
Accordingly, if any provision of this letter is ambiguous, such that one
interpretation would subject a payment or benefit to the excise tax imposed by
Code Section 409A and an alternative interpretation would not so subject the
payment or benefit, the parties intend the interpretation that would not so
subject the payment or benefit to apply. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Code Section 409A, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that this clause (ii) shall not be violated with regard
to expenses reimbursed under any arrangement covered by Section 105(a) of the
Code solely because such expenses are subject to a limit related to the period
the arrangement is in effect, and (iii) such payments shall be made on or before
the last day of your taxable year following the taxable year in which the
expense occurred, provided that any tax gross-ups may be reimbursed by the end
of the calendar year following the calendar year in which such taxes are
remitted to the taxing authorities. For purposes of Code Section 409A, each
payment hereunder shall be treated as a separate payment and your right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. In no event may
you, directly or indirectly, designate the calendar year of any payment to be
made under this letter that is considered nonqualified deferred compensation.
Termination of employment as used herein shall mean separation from service
within the meaning of Code Section 409A. In the event at the time of any
separation from service you are a “specified employee” within the meaning of
Code IVERIC bio 1 Penn Plaza Suite 3520 New York, NY 10119 • 212-845-8200 •
www.ivericbio.com



--------------------------------------------------------------------------------



 
[pdugelseveranceagreement006.jpg]
Section 409A, any deferred compensation subject to Code Section 409A payable as
a result of such termination shall not be paid prior to the earlier of six (6)
months after such termination and your death and shall be paid immediately
thereafter. (b) Governing Law. This letter shall be governed by and construed in
accordance with the laws of the State of New York (without reference to the
conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this letter shall be commenced only in a court of the State of
New York (or, if appropriate, a federal court located within New York), and the
Company and you each consents to the jurisdiction of such a court. The Company
and you each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision hereof. (c) Conflict; Amendment: Counterparts. This letter agreement
sets forth the Company’s sole obligation, subject to the terms and conditions
set forth herein, to provide severance benefits to you. The severance benefits
set forth in this letter agreement are therefore in lieu of, and not in addition
to, any severance benefits that may be described in the Offer Letter, or any
other agreement or arrangement between you and us, including the Prior
Agreement. Except as modified hereby, the terms of the Offer Letter remain in
full force and effect. The Prior Agreement is superseded by this agreement and
shall be of no further force or effect. This agreement may only be modified in a
document signed by both the Company and you. This agreement may be executed in
counterparts, each of which will be deemed an original, but all of which will be
deemed one and the same instrument. [Remainder of page intentionally left blank]
IVERIC bio 1 Penn Plaza Suite 3520 New York, NY 10119 • 212-845-8200 •
www.ivericbio.com



--------------------------------------------------------------------------------



 
[pdugelseveranceagreement007.jpg]
If the provisions of this agreement are acceptable to you, please sign and date
this agreement below and return the signed and dated agreement to me on or
before Thursday, March 19, 2020. Sincerely, IVERIC bio, Inc. By: /s/ Amy R.
Sheehan Amy R. Sheehan Senior Vice President & Chief HR Officer ACCEPTED AND
AGREED: /s/ Pravin Dugel Pravin Dugel Date: 3/11/2020 IVERIC bio 1 Penn Plaza
Suite 3520 New York, NY 10119 • 212-845-8200 • www.ivericbio.com



--------------------------------------------------------------------------------



 